FILED
                           NOT FOR PUBLICATION                             DEC 26 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50089

              Plaintiff - Appellee,              D.C. No. 3:13-cr-00956-BEN-1

  v.
                                                 MEMORANDUM*
MAURILIO MORALES-ZARATE,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 14-50150

              Plaintiff - Appellee,              D.C. No. 3:13-cr-00956-BEN-1

  v.

MAURILIO MORALES-ZARATE,

              Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Roger T. Benitez, District Judge, Presiding




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                         Submitted November 20, 2014**
                             Pasadena, California

Before: WARDLAW and PAEZ, Circuit Judges, and KENNELLY, District
Judge.***

      Maurilio Morales-Zarate was charged with illegal reentry following

deportation in violation of 8 U.S.C. § 1326. He was found incompetent to stand

trial and was ordered hospitalized pursuant to 18 U.S.C. § 4241(d). He later

moved to dismiss the indictment on the ground that the time limit in § 4241(d)(1)

had expired four months after the district court’s commitment order. The district

court denied the motion. Morales-Zarate appealed from that ruling.

      After that appeal was filed, the government moved to dismiss the charge

against Morales-Zarate. The district court granted the motion to dismiss, but

stayed dismissal until Morales-Zarate was returned to the custody of the U.S.

Attorney General for a dangerousness evaluation pursuant to 18 U.S.C. § 4246.

Morales-Zarate appealed from that commitment order, as well.

      Because the charge against Morales-Zarate has been dismissed and he has

been released from custody and removed to Mexico, his appeals are moot.


       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
             The Honorable Matthew F. Kennelly, District Judge for the U.S.
District Court for the Northern District of Illinois, sitting by designation.

                                         2
Morales-Zarate has already obtained the relief he seeks in his appeal, namely

dismissal of the charge against him and release from custody. See Foster v.

Carson, 347 F.3d 742, 746 (9th Cir. 2003). The alleged violations are not “capable

of repetition yet evading review,” because Morales-Zarate is not likely to face the

same injury again. See United States v. Howard, 480 F.3d 1005, 1009–10 (9th Cir.

2007). Morales-Zarate has not challenged an established government policy on

behalf of others who might be subject to similar violations. See United States v.

Brandau, 578 F.3d 1064, 1067–68 (9th Cir. 2009).

      DISMISSED.




                                          3